         Case 1:16-cr-00436-KMW Document 389 Filed 07/26/21 Page 1 of 3


                                                           USDC SDNY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
-------------------------------------------------------X   DOC #: __________________
                                                           DATE FILED: __July 26, 2021_____
UNITED STATES OF AMERICA


                 v.                                              16-CR-436 (KMW)
                                                                      ORDER
STEVEN BROWN,

                                   Defendant.
-------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        On May 19, 2021, the Government filed a motion to hold SAV, LLC (“SAV”) and Marc

Brown in contempt of this Court’s February 19, 2021 Stipulation and Order and for sanctions

(the “Motion”). (See ECF Nos. 379, 381.)

        The Court ordered that responses to the Motion be filed by May 26, 2021 and, at Marc

Brown’s request, extended that deadline to June 2, 2021. (See ECF Nos. 382, 384.) No

response was filed. On June 3, the Government asked the Court to grant the Motion, and to

impose financial sanctions on SAV and Marc Brown, jointly and severally. (ECF No. 385.)

On June 15, the Court ordered Marc Brown to file any response to the Motion by June 25. (ECF

No. 386.) Again, no response was filed, although the Court received email communications

from Marc Brown, representing that counsel would be “coming aboard to complete the

transaction and paperwork.”

        On July 2, 2021, the Court ordered SAV and Marc Brown to transfer, by July 7, the funds

referenced in Mr. Brown’s June 25, 2021 email in order to satisfy their obligations pursuant to

the Court’s February 19, 2021 Stipulation and Order. The Court stated that “[f]ailure to do so

without good cause will be deemed in contempt of court.” (ECF No. 387.)
        Case 1:16-cr-00436-KMW Document 389 Filed 07/26/21 Page 2 of 3




       On July 8, the Government filed a letter informing the Court that, as of that date, no funds

had been transferred. (ECF No. 388.)

       In light of the above, the Court holds SAV and Marc Brown in civil contempt of court.

       The February 19, 2021 Order clearly and unambiguously ordered SAV and Marc

Brown to pay $530,000 to William Busbice, and Geeta and Christopher Brown by April 5,

2021. (See ECF No. 370.) Proof of their noncompliance is clear and convincing, because no

payments have been made.

       SAV and Marc Brown have not diligently attempted to comply in a reasonable manner;

instead, they repeatedly promised payment that never materialized. (See, e.g., Mot. at 6-7, ECF

No. 381.) They have made no partial payments.

       Beginning July 27, 2021, SAV and Marc Brown, shall, collectively, pay $500 a day to the

Clerk of the Court. If they have not purged this contempt by August 10, 2021, the daily sanction

will be increased to $1,000. If they have not purged this contempt by August 24, 2021, the daily

sanction will be increased to $1,500. Thereafter, if they have not purged this contempt, the daily

sanction shall increase by $500 per day, for every 14-day period after August 24, 2021, until the

contempt is purged.

                                        CONCLUSION

       For the foregoing reasons, the Court grants the Government’s motion to hold SAV, LLC

and Marc Brown in contempt of this Court’s February 19, 2021 Stipulation and Order and for

sanctions. It is hereby ORDERED that:

   1. Beginning July 27, 2021, SAV and Marc Brown shall make payments to the Clerk of

       Court as set forth above.

   2. The Court will hold a telephone conference in this matter on August 3, 2021 at 10:00



                                                2
       Case 1:16-cr-00436-KMW Document 389 Filed 07/26/21 Page 3 of 3




      a.m. to ask counsel for SAV the status of the funds referenced in Marc Brown’s June 25

      email.   To join the conference, counsel should dial 888-363-4749 and enter access code

      1613818.

   3. The Clerk of Court is respectfully directed to terminate the motions at ECF Nos. 379,

      381, and 385.


SO ORDERED.

Dated: New York, New York
       July 26, 2021
                                                           /s/ Kimba M. Wood
                                                            KIMBA M. WOOD
                                                         United States District Judge




                                              3
